Cite as 2016 Ark. App. 618

                  ARKANSAS COURT OF APPEALS
                                      DIVISION III
                                      No. CV-16-750


                                                Opinion Delivered   December 14, 2016

ERICA BARNES and TYSHON HALL                    APPEAL FROM THE PULASKI
                    APPELLANTS                  COUNTY CIRCUIT COURT,
                                                ELEVENTH DIVISION
V.                                              [NO. 60JV-15-15]

ARKANSAS DEPARTMENT OF                          HONORABLE PATRICIA JAMES,
HUMAN SERVICES and MINOR                        JUDGE
CHILDREN
                    APPELLEES
                                                AFFIRMED



                          WAYMOND M. BROWN, Judge


       Appellant Erica Barnes appeals from the June 9, 2016 order of the Pulaski County

Circuit Court terminating her parental rights to her five children, E.B. (DOB 1-15-02), Z.R.

(DOB 9-24-06), T.H.1 (DOB 6-20-12), T.H.2 (DOB 8-2-13), and E.H. (DOB 1-1-15).

Barnes argues on appeal that the evidence was insufficient to terminate her parental rights.

Appellant Tyshon Hall, the father of T.H.1, T.H.2, and E.H., also appeals the June 9, 2016

termination order. He contends that the trial court erred in terminating his parental rights

because DHS failed to properly plead the potential-harm prong in its petition and the

evidence was insufficient to support the termination. We find no error and affirm.1



       1
      The court also terminated the parental rights of E.B.’s and Z.R.’s putative fathers;
however, they are not parties in this appeal.
                                 Cite as 2016 Ark. App. 618

       This case began after Barnes tested positive for cocaine at the birth of E.H. On January

2, 2015, Barnes tested positive for both cocaine and oxycodone. Barnes had also tested

positive for cocaine at her prenatal visit on December 22, 2014. Arkansas Department of

Human Services (DHS) took a seventy-two hour hold on the children on January 2, 2015.

DHS filed a petition for emergency custody on January 5, 2015, and the court issued an ex

parte order for emergency custody that same day. On February 11, 2015, the children were

adjudicated dependent-neglected as a result of parental unfitness and neglect based on

Barnes’s stipulation of cocaine use at or near the time of E.H.’s birth and E.H.’s positive

cocaine screen at the time of birth. The order also indicated that the court accepted Barnes’s

case as “Zero to Three.” In the Zero to Three review order of July 13, 2015, the court noted

that Barnes had tested positive for alcohol on June 12 and June 26. The court ordered

unsupervised visits in Barnes’s home with the children on October 5, 2015.2

       The permanency-planning hearing took place on December 9, 2015. In the order

entered on the same day, the court found that Barnes “has checked off boxes, but there are

still serious problems with [her] stability and judgment.” The order noted in pertinent part

that

       TONI HANSBERRY testified that mother has made progress towards reunification.
       She completed treatment, has a sponsor, and has participated in NA/AA, random drug
       screens, and visitation. She has completed counseling and is employed. Mother was
       recently evicted from her home; she has located a home in North Little Rock. She
       has outstanding bills in her name, so she cannot get the utilities in her name, DHS
       learned this on November 4, when they attempted to visit mom’s home during a visit.
       Mother was not there, and the landlord told Ms. Hansberry what happened. Mother


       2
        Z.R. was not included because she was in an acute placement, and there is no
indication that E.B. was included.
                                              2
                                   Cite as 2016 Ark. App. 618

       had the kids at McDonalds. Ms. Hansberry talked to mother; mother denied owing
       that much money, but she said she did owe some. Because of this, the visits returned
       to the DHS office. The landlord told Ms. Hansberry that mother owed $3000 in rent.
       Mother owes $1600 in electric; $300 in water; and she did not have an amount for gas.
       She had utilities in her old place in different people’s names. She is trying to get the
       lights on in the uncle’s name. Mom works for Jason’s Deli. That is a new job. [Z.R.]
       is not doing well at Centers; she is aggressive. . . . [E.B.] was doing well until another
       teen was placed in the home; then he started being disrespectful and skipped classes.
       . . . Mother has visited with all but [Z.R.] recently. Mom recently started visiting her
       at Centers. Mother still needs assistance with redirection and helping with younger
       kids. [E.B.] sometimes does not want to come to visits because he does not want to
       help with the younger kids. Four out of the five children have some type of behavior
       problem. Mother works the services, but she does not have the capability to parent
       all five kids. There are budgeting concerns, as well. . . . Mother has had one therapy
       session with [Z.R.] . . . Mother had been served with eviction notices several times
       before November 4. Mother moved from Rose City to another place in NLR; she
       now works in Little Rock. At visits, she pays attention to the kids, but she is also on
       the phone. As the visits wind down, she starts getting on the phone. Mother said she
       has little support. DHS just received the psychological evaluation for mother today.
       The psychological was done in April. Housing and ability to parent the children are
       the main concerns. Each time mother has moved, utilities and/or apartment has been
       in someone else’s name. That is part of her history. Jerome Martin is using his name
       for utilities, but he also had an old bill that mother had to pay to get to use his name.
       Another friend may let mother put gas in her name. The Hall grandmother is letting
       mother live with her; mother has a friend here today (Jasmine Clarks) that helps with
       transportation. Mother said she had “other bills” like a cell phone bill, a light bill, bus,
       and bills from where she goes to the emergency room. She has had one hair follicle;
       they requested another but it has not been approved. She did that at the beginning of
       November, and again after the staffing[.]

The court changed the case’s goal to adoption and termination of parental rights. It noted

that Barnes’s continued poor decision making was a present problem.

       DHS filed a petition for termination of parental rights on January 11, 2016. DHS

listed three grounds for termination against Barnes: (1) the “failure to remedy” ground,3 (2)




       3
           Ark. Code Ann. § 9-27-341(b)(3)(B)(i)(a) (Repl. 2015).
                                                3
                                   Cite as 2016 Ark. App. 618

the “subsequent other factors or issues” ground,4 and (3) the “aggravated-circumstances”

ground.5 DHS listed four grounds for termination against Hall: (1) the “subsequent other

factors or issues” ground, (2) the “aggravated-circumstances” ground, (3) the “abandonment”

ground,6 and (4) the “sentenced-in-a-criminal-proceeding” ground.7

       The termination hearing took place on March 7and April 21, 2016. Dr. Paul Deyoub

testified that he evaluated Barnes and diagnosed her with cocaine use. He said that she had

borderline intellectual functioning due to a 74 IQ, and that she was a child-abuse perpetrator

because E.H. was born with cocaine in his system. Dr. Deyoub opined that due to Barnes’s

cocaine use, she needed individual therapy, residential drug treatment, parenting classes, an

adequate place to live and means of employment and support, and evidence of a stable

environment for at least six months. On cross-examination, Dr. Deyoub stated that Barnes

and Hall had a very unstable relationship. He testified that Hall had failed to show up twice

for his psychological appointment in this case.

       Barnes testified that she participated in “quite a few services throughout the course of

this case,” including parenting classes, therapy with Z.R., a psychological evaluation,

outpatient treatment at RCA, AA meetings, and the Zero to Three Program before it ended.

She admitted that she tested positive twice in June for alcohol; however, she denied coming

to visits under the influence of alcohol. According to Barnes, the positive alcohol screens

       4
           Ark. Code Ann. § 9-27-341(b)(3)(B)(vii)(a).
       5
           Ark. Code Ann. § 9-27-341(b)(3)(B)(ix)(a)(3)(A).
       6
           Ark. Code Ann. § 9-27-341(b)(3)(B)(iv).
       7
           Ark. Code Ann. § 9-27-341(b)(3)(B)(viii)(a).
                                               4
                                    Cite as 2016 Ark. App. 618

were from her drinking a day or two before the screens. She testified that she currently

resided at 703 West 23rd Street in North Little Rock with Hall.8 She stated that she had lived

there since January 7, 2016. She testified that it was her plan to remain with Hall. She said

that she had gotten a house on Haywood in November but that she never moved into it

because she could not get the lights turned on. She stated that she subsequently moved in

with Hall’s mother until she got herself together. Barnes testified that she lived in an

apartment located at 7414 Mabelvale Pike in Little Rock when the case first opened. She

denied being evicted from the apartment, but instead contends that she left after there was a

shooting across the field from her apartment. She said that she did not believe that she owed

the landlord of the apartment $3,000, but guessed that she did owe him about $1,500. She

stated that she is currently employed at Jason’s Deli where she has been employed for nearly

seven months. She said that prior to that, she worked at Family Dollar. She testified that she

enjoyed unsupervised visitation with her three youngest children until around November.

       On cross-examination, Barnes stated that she and Hall had not undergone couple’s

counseling although she had a battery conviction against Hall. She stated that she had been

with Hall for six years but that she was unaware of any convictions he had during that time.

She said that Hall went to prison during this time but that the reason “wasn’t [her] worry at

the time.” She admitted that she made no effort to pay off her outstanding utility bills while

she lived with Hall’s mother. She stated that she had been unable to manage her rent and




       8
           The utilities are in her mother’s and Hall’s names.
                                                 5
                                  Cite as 2016 Ark. App. 618

utilities for a couple of months. She testified that she makes $7.71 an hour at Jason’s Deli and

that she works approximately twenty-eight hours a week.

        Hall testified that he was released from prison on January 4, 2016. He stated that he

was placed in custody on April 2, 2015, due to probation revocations on underlying charges.

He said that he was unable to participate in services while he was incarcerated but that he did

take parenting classes, anger management classes, drug and alcohol treatment, and another

class while in prison. He testified that he would be on parole until February 18, 2018. He

stated that the residence he and Barnes shared had two bedrooms. He said that if all of the

children were returned to them, two children would sleep in each room and E.H. would

sleep in the living room with him.

        On cross-examination, Hall denied having a positive drug screen on April 2, 2015,

while at a criminal hearing. He stated that he received certificates for the classes he took

while in prison but that he “left them all behind.” He testified that he has had multiple

probation revocations in the past five years. He stated that he had never been charged with

assault against Barnes. He said that he was on call with Complete Staffing but that he had not

been called for a job yet. He stated that he received financial assistance from his family.

        On redirect, Hall stated that he pays bills with the income he receives from his family.

He said that he works for his family’s lawn service “under the table” and receives payment for

that.

        On re-cross, Hall stated that his payment varied depending on the service put in. He

said that on average, he receives $60 to $70 a day. He testified that he saves his money and

helps with the bills in the residence he shares with Barnes.
                                               6
                                  Cite as 2016 Ark. App. 618

       Upon examination by the court, Hall stated that he received payment for the days he

worked. However, he said that he could still go to his parents for money if he was in a bind.

       Toni Hansberry, the family service worker assigned to the case, testified that the

children were removed after E.H. was born with cocaine in his system. She stated that the

case was initially a Zero to Three case, which meant that there were the extra benefits of

coming to court more frequently; additional counseling; the benefit of a visit coach who

monitored the visitation and reported to DHS and the court; additional types of therapy; and

overall, a more intensive and hands-on experience.           She stated that Barnes enjoyed

unsupervised visitation with her children until DHS learned that she had been served with an

eviction notice in November. She said that Barnes subsequently moved to a house on

Haywood, but that no home study could be conducted because the house did not have any

utilities on. She stated that Barnes then moved in with friends and eventually began staying

with Hall’s mother. According to Hansberry, Barnes moved to another location and

subsequently moved to the current location in North Little Rock. Hansberry stated that

Barnes had been offered drug screens, supervised and unsupervised visitation, psychological

evaluation, parenting classes, Zero to Three Program, individual therapy, outpatient drug

treatment, drug-and-alcohol assessment, and bus passes. She stated that Barnes had completed

the services offered by DHS. She said that Z.R. was in Centers from August to January and

that during that time, Barnes participated in one therapy session and one visit. She stated that

she was unaware of the reasons that prevented Barnes from participating more.

       Hansberry stated that she did not have any contact with Hall before he was released

from prison. She said that Hall did not start any services before going to prison. However,
                                               7
                                 Cite as 2016 Ark. App. 618

she stated that he did submit to a paternity test, which was positive for the three youngest

children. She testified that Hall contacted DHS following his release, and he began to visit

his children. She stated that a psychological evaluation had been scheduled but that it would

be April before they could see him. Hansberry opined that it was in the children’s best

interest to have Barnes’s and Hall’s parental rights terminated.

       On cross-examination, Hansberry testified that Barnes never indicated that she and

Hall were planning on being a couple upon his release from prison. She stated that

permanency, debt, and having a support system were all concerns DHS had for Barnes.

Hansberry said that although Barnes completed some of the Zero to Three goals, she never

completed stability. She stated that in 2012, there was an unsubstantiated referral concerning

Barnes that was very similar to what came to light in 2014. Hansberry opined that the

children could not be returned to Barnes and not be placed at risk of harm due to Hall’s

presence in the residence. According to Hansberry, it would be months before Hall could

complete the services necessary to make it safe for the children to return. She also said that

there would be some concerns about Hall’s criminal history with respect to the safety of the

children due to the serious nature of his criminal charges that involved weapons and drugs.

       On cross-examination by Barnes’s attorney, Hansberry testified that Barnes was

required to maintain sobriety and stable housing. She stated that Barnes needed to be able to

apply what she learned when interacting with the children. She further testified,

       In order for her to be reunified with her children she needed to stay in her home. She
       needed to have utilities on in her home. She needed to learn how to deal with the
       behaviors of her children without being instructed or prompted and assistance from
       other people. She has a son who has some problems and was having some problems
       in school, some educational issues. She has a daughter that has some severe behavior
                                              8
                                  Cite as 2016 Ark. App. 618

       issues. She needed to get into therapy with her daughter so she can learn what’s going
       on with her daughter, how to better deal with her daughter and how to be able to
       parent a child that has some special needs and behavior needs. Although the children
       were out of her care for over a year, Ms. Barnes was afforded the opportunity to
       participate in services with her children. She was to visit and participate in therapy,
       learning what’s going on with your children, learning how to deal -- there’s a
       difference. I heard her testimony on how she did counseling with Z.R. , she did one
       counseling session. It wasn’t December until February.

                I said the mother’s instability and about taking care of her home, that she
       should have stayed in her home. As for if I’m talking about the home where the
       shooting was, well, I don’t know if there was a shooting, that’s just what Ms. Barnes
       is telling us. But she had that home and then she moved to another home and then
       that home didn’t pan out and then she moved somewhere else and then she moved
       somewhere else. So that’s instability, she’s not staying long enough where we can be
       able to -- the home that she moved in on Haywood Street, there was never any
       utilities there so that a home study could be conducted to see if there were any safety
       concerns in the home. Then she moved in with Mr. Hall’s mom and then she left
       there and then she moved to the home that she’s in now. So once she left her home
       on Mablevale she has had a pattern of instability in her living status. She’s had two
       homes, she had Mablevale and she’s go the one she’s in now, but she’s only been there
       since January 7th. She didn’t got right from Mabelvale to this house. She went from
       Mablevale to 490l Haywood. She moved all of her personal things into the home. She
       never moved into the home because she could not get utilities on in the home. She
       left that home and went to Mr. Hall’s mother’s home. She left Mr. Hall’s mother’s
       home and then she went to the home that she is on West 23rd Street. So that’s four
       addresses that she’s had. She paid rent at the Haywood home, she paid the deposit and
       she moved her stuff in. She never lived there but said that’s where her residence was.

Hansberry stated that they were unable to provide Barnes with budgeting services because

there was never a stable home to come to. She stated that there was no cash assistance made

to Barnes. She also said that there were not any housing referrals made because DHS does

not make housing referrals. Hansberry testified that Barnes still needed redirection with

parenting the younger children.

       Upon cross-examination by Hall’s attorney, Hansberry stated that Hall had submitted

to requested drug screens. She said that he had not had a new referral for individual therapy.

                                              9
                                  Cite as 2016 Ark. App. 618

She stated that DHS did not make any new referrals while Hall was in jail so that his

psychological evaluation could be conducted there. She also stated that there was no referral

made for Hall to have a drug-and-alcohol assessment. She testified that since Hall was

incarcerated during the time of the Zero to Three, he did not receive any additional

counseling. She further stated that Hall was not offered any parent-child psychotherapy.

       On redirect, Hansberry stated that no one had provided DHS a copy of the lease of

appellants’ current residence. She said that there was a possibility that the utilities would be

disconnected if someone decided he/she no longer wanted them in his/her name. She stated

that Barnes had not received domestic violence counseling or anything for anger management.

       Danyetta Pride, an adoption specialist, testified that the children were adoptable. She

stated that as a family group of five with all the behavioral, medical, and developmental issues,

there were ten resources available. When the three youngest children are run as a group,

there are 146 adoption resources. She stated that there are sixty-five adoption resources for

E.B. alone. And she said that there are eighty-two adoption resources for Z.R. by herself.

Pride opined that the children did not have issues that would be a barrier to adoption,

although the older children had some behavior issues.

       Matthew Gerek testified that hair follicle tests were performed on both appellants on

February 25, 2016, and that they both were positive for cocaine.

       Barnes testified that she felt bad and scared for E.H. when they tested positive for

cocaine on January 2, 2015. She stated that she had taken steps to correct that situation. She

said that she underwent a drug and alcohol assessment and that she completed outpatient

treatment at RCA. She said that she started going to AA meetings and meeting with a
                                               10
                                   Cite as 2016 Ark. App. 618

sponsor after she got out of treatment. She stated that she worked through the steps but that

she still had to work on her amends. Barnes said that she underwent urine tests throughout

the case and that they were all negative for drugs. However, she admitted that she tested

positive for alcohol on two of the screens. She stated that she has not used alcohol since that

time. She testified that she learned redirection and discipline in parenting class, which she

successfully completed. She said that Dr. Deyoub performed a psychological evaluation on

her and that she learned a lot about herself from the results. She stated that she underwent

counseling to work on her anger management and other issues. She said that she works as a

cashier at Jason’s Deli, and that she trains the new hires. She stated that she left Family Dollar

and went to Jason’s Deli because it was hard for her to get home at night. She testified that

she would like to own her own restaurant in the future. She stated that she had recently done

a budget and had done “fantastic” with her bills lately. She said that the gas bill was now in

her name and that the light and water bills were in Hall’s name. She stated that she received

no services from DHS for managing her money. Barnes testified that she and Hall lived

together and that their relationship was going “good.” She stated that he was currently

employed at something like a deli.

       On cross-examination by Hall’s attorney, Barnes stated that Hall has helped support

the household and her sobriety. She stated that they help keep each other clean. She said that

Hall was very supportive when it came to visiting the children, and that she believed the

children needed him in their lives. She also stated that Hall had expressed his love for the

children to her.


                                               11
                                   Cite as 2016 Ark. App. 618

       On cross-examination by DHS, Barnes testified that she had not used alcohol since

June 26, 2015. She stated that the last time she visited Z.R. was January 4 because she did

not have a way to Fordyce for the visits. However, she stated that she calls and checks on

Z.R. She said that she and Hall started dating in 2010. She stated that she never used cocaine

with Hall although they both have a history of cocaine use. She said that her unsupervised

visits were ended because she was evicted and that it was never reinstated because she did not

have an appropriate and suitable home. She stated that although the hair follicle test shows

that she was positive for cocaine in February 2016, she did not understand the positive result

because she had not used cocaine since December 31, 2014.

       Upon cross-examination by the attorney ad litem, Barnes stated that she was with Hall

when he pled guilty to aggravated assault on October 26, 2010. However, she said that she

was not with him in January 2011 when a revocation petition was filed against him and he

was sent to jail for thirty days. She said she was with him in December 2013 when another

revocation petition was filed and he was sentenced to ninety days in jail with fifty-two days

jail credit. She also stated that she was aware of the revocation petition filed against Hall in

December 2014, which subsequently resulted in him being imprisoned after he tested positive

for drugs on April 2, 2015. She further testified

       I think having Mr. Hall as my partner and living with him is a good choice for my
       children as far as stability and a good example. He’s a good example because of the
       things that he did, I mean, he got hisself [sic] together. I could see if he keep doing
       it and got out and was doing the same thing, then that would be a different thing. But
       as far as his children, he’s a great father to his kids.

       As far as if I’m just completely ignoring the fact that he tested positive in a hair test in
       February of this year when I say that he’s not doing that, well, I can’t believe that, I
       don’t believe that. I don’t believe the hair test results.
                                               12
                                  Cite as 2016 Ark. App. 618

Barnes stated that DHS did not help her figure out her finances and what needed to be done.

She said that she did not have a payment plan for her light bill, water bill, or back rent. She

stated that Hansberry conducted a home visit on February 10, 2016, and that at that time, the

home was heated by gas stoves that had open flames in the front, which was not safe for

toddlers. She also stated that at the time of the visit, a couch or sofa blocked the front door.

Barnes stated that she had known since the beginning of March that her hair-follicle test was

positive for cocaine. She said that she did not go into any treatment program after the

positive screen as suggested by her drug and alcohol assessment as well as her psychological

evaluation. When asked why her children should be returned to her, Barnes stated

       As for me telling the Court why I should get my kids back even though I haven’t
       complied, well, I complied with everything like I said I haven’t even touched a drug
       since 12-31-14; so I don’t feel like I’m doing -- dealing with my recovery, but I don’t
       feel like, you know, that should be a part of it because it’s not true. I didn’t say that
       I don’t have a problem. I said I’m dealing with my recovery. I never said I didn’t
       have a problem, I just said this wasn’t true.

       Hall requested that his parental rights not be terminated. He stated that he started

visiting his children as soon as he was released from prison. He said that he had visited them

every week, sometimes twice a week, since his release. He testified that prior to going to jail

in April, he saw his children daily. He stated that he provided them with essentials as well as

gifts for the holidays. He said that he had always been able to work and that, when his money

was low, he received help from his family. He stated that although he was sentenced to

thirty-six months’ imprisonment for a revocation, he only served nine months. He said that

since his release, he had been doing the best he could to get his children back home with him.

He testified that he has tried to stay employed since his release and that he was currently

                                              13
                                  Cite as 2016 Ark. App. 618

employed with Schlotzsky’s, making $8.50 an hour. He said that he also helps his uncle with

lawn services. He stated that he provided Barnes with transportation to meetings and that he

also attended some meetings himself. He also said that he attends church. He testified that

April 2, 2015, was the last time he used an illegal substance. He said that he did not

understand how his hair follicle test was positive for cocaine. He stated that he was currently

on parole and that there were no known revocations pending at the time. He said that he was

unaware of any services DHS had asked him to do since his release. However, he stated that

he had been drug screened and allowed visitation. He also said that DHS had visited his

home and pointed out some health and safety concerns that needed to be fixed. He stated

that he shut down the whole heating system and planned to get it fixed during the summer.

He further testified:

                Today, I’m asking the Court to, you know, I’m really asking the Court for
       another chance of having rights to my kids because not only am I trying to better
       myself, but I’m trying to be here as well for them. I know I ain’t the perfect person
       in the world, but I’m a good dad to all three of my kids. And if they walked in here
       right now, they’ll know who I am and they will know who I’ll be for the rest of their
       life so I’m trying to do my best, I mean–

                There’s been some questions asked about whether it was a good idea for Ms.
       Barnes to get back with me after I got out of jail. I have done plenty to help support
       her. I mean, I have two vehicles of my own in my name, driver’s license. And no
       matter what, I mean, relationship we go through things however it may be. I’m pretty
       sure everyone else have they -- well, that ain’t got nothing to do with it. All I know
       is that I do what’s best in my relationship, make sure that she gets everywhere she need
       to go no matter what time. She ain’t got to do nothing. I’m going to provide for
       everything; so that’s just me.

       Upon cross-examination by DHS, Hall stated that his parole ends on February 18,

2018. He admitted that he had rules for parole and that he would “get a sanction” if he broke

those rules. He stated that returning to prison was a possible sanction, “but they give you
                                              14
                                  Cite as 2016 Ark. App. 618

chances.” He testified that he had heard of other people having their parole revoked but that

he did not have any intention of getting revoked. He continued, “I don’t think I would go

back into custody if DHS were to turn over the hair shaft test to my parole officer.” He stated

that he and Barnes were talking about getting married. He said that he had referrals for a

psychological evaluation and for a counselor before he was incarcerated. He stated that both

of his vehicles could travel an hour’s distance.

       On cross-examination by the ad litem, Hall stated that he currently had a traffic

citation in Pulaski County, which he received on March 30, 2016. He said that he was

ticketed in February 2015 for driving on a suspended license, but that his license was

reinstated in February 2016. He testified that Barnes asks him all the time to take her to

Fordyce, but he is unable to because they “have to do maintenance work on the vehicles.”

He stated that one of his vehicles is down and that the other one has bad tires. He admitted

that he missed his March 25, 2015 psychological evaluation, but he stated it was because he

had to report to his probation officer. He said that since his release, DHS had informed him

that he would be referred for a psychological evaluation. He stated that he completed his

counseling, but that he had requested a new counseling referral since his release. He testified

that he was ready to take on all five of the children if they were returned. He said that he

would put E.B. and Z.R. to work as a form of discipline. He stated that he completed

parenting classes in prison. He denied using any drugs, being around people using drugs, or

dealing drugs.

       Kathy Crow, the CASA worker assigned to the case, testified that she had seen Hall

twice at visitations and that she was able to observe that he had a bond with his children. She
                                              15
                                   Cite as 2016 Ark. App. 618

stated that Hall did not bring food, gifts, or any other items for the children during the visits

she observed. She testified that Hall had helped Barnes since being released by providing her

with transportation and sharing the house together. She stated that Hall told her that he was

“determined not to be involved in any kind of drugs. That he did not drink and never had.”

She also stated that Hall said he and Barnes were working together to maintain sobriety.

Crow said that based on her interaction with Hall, he is trying to be “helpful as opposed to

hurtful in the reunification process.” She also stated that Hall had “shown love and bonding

with his children.”

       On cross-examination by DHS, Crow stated that she participated in preparing the

CASA report, and that she and her co-volunteer recommended terminating the parental rights

of both appellants based on the hair-follicle test.

       Upon cross-examination by the ad litem, Crow said that she was not able to observe

any visits by Hall before he went to jail.

       An order was entered on June 9, 2016, finding that it was in the children’s best interest

to have appellants’ parental rights terminated and that they would be at risk of harm if

returned to appellants. Appellants filed timely notices of appeal. This appeal followed.

       We review cases involving the termination of parental rights de novo.9 While we

review the factual basis for terminating parental rights under a clearly erroneous standard, no

deference is given to the circuit court’s decision with regard to errors of law.10 An order


       9
           Griffin v. Ark. Dep’t of Health & Human Servs., 95 Ark. App. 322, 236 S.W.3d 570
(2006).
       10
            Id.
                                               16
                                   Cite as 2016 Ark. App. 618

forever terminating parental rights must be based on clear and convincing evidence that

termination is in the child’s best interest and that a statutory ground for termination exists.11

Best interest includes consideration of the likelihood that the juvenile will be adopted and the

potential harm caused by returning custody of the juvenile to the parent.12

       The trial court terminated Barnes’s parental rights based on all three grounds alleged

in DHS’s petition. However, only one ground must be proved to support termination.13

Barnes argues that the evidence was insufficient to support the failure-to-remedy or the

subsequent-issues grounds.       More specifically, she contends that DHS failed to offer

meaningful effort or appropriate services in the form of inpatient drug treatment and

budgeting or cash assistance. As to the aggravated-circumstances ground, she argues that

“there can not be a little likelihood finding when all appropriate services were not provided

to her.” In finding that Barnes had subjected the children to aggravated circumstances, the

court stated

               DHS can provide services for parenting, counseling, addiction treatment, and
       other relevant issues. It is up to the parent to participate fully and meaningfully, and
       to demonstrate a change in circumstances. The Court cannot find that this mother has
       done so. She still completely lacks forethought or insight. At the April 21, 2016
       hearing, mother could not articulate any summer childcare plans for the children, were
       they to be returned to her, other than taking the older children to the YMCA and the
       younger ones to a daycare on Asher as she did prior to their removal. Mother later
       admitted that she had not actually looked into childcare arrangements and was unaware
       that Little Rock had no YMCA at this time. There has been testimony throughout
       this case, including the March 7, 2016 termination hearing, that mother struggles to
       maintain control of the children during visitation, and she needs redirection with

       11
            Ark. Code Ann. § 9-27-341(b)(3)(A).
       12
            Donley v. Ark. Dep’t of Human Servs., 2014 Ark. App. 335.
       13
            Lee v. Ark. Dep’t of Human Servs., 102 Ark. App. 337, 285 S.W.3d 277 (2008).
                                               17
                                   Cite as 2016 Ark. App. 618

       parenting the younger children. Mother has heard time and again that she needed to
       get stable and work on reunification with her children, yet she chose to resume a
       relationship with Mr. Hall as soon as he was released from incarceration. It is
       well-settled that even full completion of a case plan may not defeat a petition to
       terminate parental rights. Davis v. Ark. Dep’t of Human Servs., 2009 Ark. App. 815, 370
       S.W.3d 283 (2009); Wright v. Ark. Dep’t of Human Servs., 83 Ark. App. 1, 115 S.W.3d
       332 (2003). What matters is whether completion of the case plan achieved the
       intended result of making the parent capable of caring for the child. Id. The Court
       finds in this matter, by clear and convincing evidence, that Erica Barnes is not capable
       of safely caring for these children. There has been too much inconsistency and too
       many games for this Court to believe any of these children could safely be returned to
       the mother at any time that would be reasonable from the perspective of any of the
       children. Mother has jumped through the hoops as far as completion of services, but
       the Court does not find that the mother has benefitted from the services received. The
       Court is not convinced that additional counseling, budgeting courses, intensive family
       services, or any other available service would make an appreciable difference towards
       reunification. Mother seems fully cognizant of the choices she makes, and she can
       provide rationalizations for all of them. She minimizes problems instead of
       acknowledging them and looking for solutions. Therefore, the Court finds that there
       is little likelihood that further services would result in successful reunification with the
       mother, which is aggravated circumstances.

       Although Barnes had successfully completed parenting classes, she still had to be

redirected during visitation with her children. The completion of those services did not put

her in a capable position to care for her children. Thus, the court’s finding that there was

little likelihood that continued services to the family would result in successful reunification

is not clearly erroneous. Because we find no clear error with this ground, it is unnecessary

to address the other grounds.14

       Barnes also contends that termination of her parental rights was not in the children’s

best interest because, “some or all of these children are not adoptable.” This argument is

without merit. The court is not required to find by clear and convincing evidence that the



       14
            Sarut v. Ark. Dep’t of Human Servs., 2015 Ark. App. 76, 455 S.W.3d 341.
                                               18
                                   Cite as 2016 Ark. App. 618

children are adoptable but merely must consider the likelihood of adoption if parental rights

are terminated.15 Generally, a caseworker’s testimony that a child is adoptable is sufficient

to support an adoptability finding.16 The adoption specialist testified that the children were

adoptable despite the medical, behavioral, and developmental issues suffered by the older

children. She stated that there were ten adoption resources if all the children were adopted

together and that the number of resources increased if the three younger ones were adopted

as a group and the two older ones were adopted individually. This evidence was sufficient

to support the court’s finding that the children were adoptable.

       Hall argues first that the trial court erred in terminating his parental rights because DHS

failed to properly plead the potential-harm prong in its petition. According to Hall, he was

not put on notice “with regard to the potential-harm prong or the facts to support that

required element.” In support of his contention, Hall cites to cases in which a parent was not

put on notice of all of the grounds on which termination would be sought.17 This case is

distinguishable from those cases because potential harm is not a ground; it is an element

inherent in the best-interest analysis, which must be satisfied in order to support the

termination of a parent’s parental rights. He further contends that termination was not in the

children’s best interest because DHS “basically ignored” him and, had he had the benefit of

services, he would be capable of caring for his children. As discussed below to support the


       15
            Miller v. Ark. Dep’t of Human Servs., 2016 Ark. App. 239, 492 S.W.3d 117.
       16
            Abram v. Ark. Dep’t of Human Servs., 2016 Ark. App. 437, ___ S.W.3d ___.
       17
        Jackson v. Ark. Dep’t of Human Servs., 2013 Ark. App. 411, 429 S.W.3d 276; K.C.
v. Ark. Dep’t of Human Servs., 2010 Ark. App. 353, 374 S.W.3d 884.
                                               19
                                   Cite as 2016 Ark. App. 618

ground for termination, Hall’s prison sentence was sufficient to support the court’s best-

interest finding of potential harm as it relates to Hall. A parent’s past behavior is often a good

indicator of future behavior.18

       The court relied on three grounds to terminate Hall’s parental rights: the subsequent-

factors ground, the aggravated-circumstances ground, and the sentenced-in-a-criminal-

proceeding ground. Only one ground is necessary to support the termination of Hall’s

parental rights. In finding that Hall was sentenced in a criminal proceeding for a period of

time that would constitute a substantial portion of his children’s lives, the court wrote

       It was also subsequent to the filing of the original petition that Mr. Hall received a
       thirty-six month sentence for theft by receiving (a class C felony) in case number
       60CR-11-218 and a thirty-six month sentence for possession of a controlled substance
       (a class C felony) in case number 60CR-11-2880. Both were sentences to the
       Arkansas Department of Correction. Certified copies of these two sentencing orders
       were admitted into evidence as Petitioner’s Exhibits 5 and 6. He testified that he
       served around nine (9) months of the sentences, and he was currently released on
       parole and would be under rules of parole until February 2018. Based on the ages of
       the children and the sentence received, the Court finds by clear and convincing
       evidence that Tyshon Hall has been sentenced in a criminal proceeding for a period
       of time that would constitute a substantial portion of [T.H.1’s, T.H.2’s and E.H.’s]
       lives. The Court likewise finds by clear and convincing evidence that it is in the
       children’s best interests to terminate Father’s parental rights to them. Mr. Hall is
       released from prison, but he is still be subject to parole and its requirements, which
       could result in reincarceration were he to fail to comply. His ADC time computation,
       admitted as Attorney Ad Litem exhibit 1, indicated that he also has prior convictions
       for aggravated assault (a class D felony), and possession of a firearm by certain persons
       (a class D felony). Mr. Hall also indicates in his letter to the clerk, also part of
       Attorney Ad Litem Exhibit 1, that his thirty-six month sentence mentioned supra was
       a result of his third violation of probation. The Court also notes that testing positive
       for illegal substances is a violation of his parole. Mr. Hall had a hair drug screen while
       living with Ms. Barnes after his release, collected in February 2016, that was positive
       for cocaine. Taking all of this into consideration, the odds of further compliance with
       his parole conditions are not in Mr. Hall’s favor, and this Court does not wish to


       18
            Hernandez v. Ark. Dep’t of Human Servs., 2016 Ark. App. 250, 492 S.W.3d 119.
                                               20
                                 Cite as 2016 Ark. App. 618

       gamble the children’s stability and permanency. See Moses v. Ark. Dep’t of Human
       Servs., 2014 Ark. App. 466, 441 S.W.3d 54; Hill v. Ark. Dep’t of Human Servs., 2012
       Ark. App. 108, 389 S.W.3d 72.

       At the time of the termination hearing, Hall had just been released from prison for his

third violation of probation. He received a sentence of three years’ imprisonment, although

he served only nine months before being released on parole. However, he was subject to

parole until February 2018. Since his release, he had already tested positive for cocaine in a

hair-follicle test. The children were one, two, and three years old at the time of the

termination hearing, and given their young ages, a three-year prison sentence is a substantial

portion of their lives. On these facts, we cannot say that this finding was in error.

       Affirmed.

       GLOVER and WHITEAKER, JJ., agree.

       Dusti Standridge, for appellant Erica Barnes.

       Tabitha McNulty, Arkansas Public Defender Commission, for appellant Tyshon Hall.

       Andrew Firth, Office of Chief Counsel, for appellee.

       Chrestman Group, PLLC, by: Keith L. Chrestman, attorney ad litem for minor
children.




                                              21